DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s argument, see pages 9-11, filed 6 January 2022, with respect to Claims 2, 6, and 10 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 2-18 has been withdrawn.
The prior art of record, Silverman US 2003/0071523 and Zhang et al. US 2011/0121645, teaches a method comprising identifying a desired power value and a desired voltage value; determining, based on the desired power value and the desired voltage value, a battery voltage value and a battery current value for a battery; determining, based on the battery voltage value and the battery current value, a number of battery banks from a plurality of battery banks to use for the battery, wherein each battery bank includes one or more battery cells, and wherein the battery cells are arranged in the n x m matrix of battery cells, the matrix including m banks each comprising n battery cells; and connecting battery cells in selected battery banks to form the battery.
The prior art of record however is silent regarding determining a time duration for repeating a battery balancing cycle based on states-of- charge (SOC) of battery banks in an n x m matrix of battery cells.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 2, 6, and 10, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method comprising: determining a time duration for repeating a battery balancing cycle based on states-of- charge (SOC) of battery banks in an n x m matrix of battery cells, and after the time duration elapses performing battery balancing steps comprising identifying a desired power value and a desired voltage value, determining, based on the desired power value and the desired voltage value, a battery voltage value and a battery current value for a battery, determining, based on the battery voltage value and the battery current value, a number of battery banks from a plurality of battery banks to use for the battery, wherein each battery bank includes one or more battery cells, and wherein the battery cells are arranged in the n x m matrix of battery cells, the matrix including m banks each comprising n battery cells; and connecting battery cells in selected battery banks to form the battery.
Regarding Claims 3-5 and 19, they depend from Claim 2.
Regarding Claims 7-9 and 20, they depend from Claim 6. 
Regarding Claims 11-18 and 21, they depend from Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
/BRIAN K BAXTER/Examiner, Art Unit 2836
9 January 2022

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836